IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               October 10, 2008
                               No. 08-40355
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk




REGINALD DONELL RICE,

                                          Plaintiff-Appellant,

v.

GREG BREWER, Judge, 366th Judicial District Court,

                                          Defendant-Appellee.




                Appeal from the United States District Court
                     for the Eastern District of Texas
                              No. 4:08-CV-36




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


     Reginald Rice applies for leave to proceed in forma pauperis (“IFP”) in this



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40355

appeal from the dismissal of his civil rights complaint. “Under 28 U.S.C.
§ 1915(a), a federal court may refuse to certify an appeal for in forma pauperis
status if it is not taken in good faith.” Howard v. King, 707 F.2d 215, 219-20 (5th
Cir. 1983). Rice’s IFP motion is construed as a challenge to the refusal to certify.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). The inquiry into wheth-
er the appeal is taken in good faith “is limited to whether the appeal involves le-
gal points arguable on their merits (and therefore not frivolous).” Id. at 220
(quotation marks omitted).
      Rice has not shown that the district court erred in determining that the
only named defendant is absolutely immune from suit. The motion for leave to
proceed IFP on appeal is denied. Rice’s motion for injunctive relief is denied.
The appeal is without arguable merit and is dismissed as frivolous. See 5TH CIR.
R. 42.2; Howard, 707 F.2d at 219-20 (5th Cir. 1983).
      All motions are DENIED. The appeal is DISMISSED.




                                         2